oRf;$$ffiAt
          l|n   tbe @niteb        btates @ourt of Jfebersl @Laims
                                       No. 14-577C                          FILED
                                  (Filed: August 28, 2014)                AUG 2   8   2014

                                                                         U.S. COTJRT OF
                                                                        FED€RALCI.AIIB
RYAN A. MCNAUGHTON, JR.

                     Plaintiff,                              Pro Se Complaint; Sua Sponte
                                                             Dismissal for Want of
                                                             Jurisdiction; Transfer;
                                                             28 U.S.C. $ 163r
THE UNITED STATES,

                     Defendant.



Ryan A. McNaughton. Jr., Dennemora, NY, pro se.

Joshua D. Schnell, United States Department of Justice,   Civil Division, Washington, DC,
for defendant.

                                         ORDER

CAMPBELL-SMITH, Chief Judge

       Before the court is the complaint of pro se plaintiff Ryan McNaughton, Jr.
(plaintiff or Mr. McNaughton). Compl., Dkt. No. 1. For the following reasons, the court
sua sponte DISMISSES plaintiff s complaint for lack of subject matter jurisdiction.

L       Background

        Plaintiff is an inmate at the Clinton Correctional Facility in Dannemora, New
York.   See id. at l.' Plaintiff is serving a prison sentence resulting from a 2007
conviction by the Niagara County Court in New York. See McNaughton v. Auburn Corr.
Facility, No. 10-61 (W.D.N.Y. Feb. 15, 2011), Dkt. No. 22, at 1 (discussing plaintiff s
conviction). In early 2010, plaintiff petitioned the United States District Court for the
Western District of New York for a writ of habeas corpus, which the district court denied.
McNauehton, No. 10-61 (W.D.N.Y. Mar. 15, 2011), Dkt. No. 25. The United States

t      When citing to the complaint, the court cites to the page number assigned by the
court's electronic filine svstcm.
Court of Appeals for the Second Circuit dismissed plaintiff s appeal, and the United
States Supreme Court denied plaintiff s petition for writ of certiorari. McNaughton v.
Aubum Con. Facility, No. I l-1228 (2d Cir. Aug. 2, 2011), Dkt, Nos. 39, 71.

        The court discems from the complaint various claims against the United States
Department of Justice (DOJ) and Niagara County judicial officers. See Compl. 2-3. The
complaint appears to allege that a Niagara County judge and DOJ have destroyed
plaintiff s name and reputation, see id. at 2, that the Niagara County court acted
negligently by sentencing plaintiff to prison, see id., and that DOJ negligently withheld
information relevant to plaintiffs petition for rehearing before the Supreme Court, see id.
at 3. The complaint also requests that the court hold a Niagara County judge in contempt.
Id. at 6.

       In addition to his complaint, plaintiff filed an Application to Proceed In Forma
Pauperis,2 Dkt. No. 3, and a Motion Requesting Appointment of Counsel, Dkt. No.4.

II.    Legal Standards

         "Subject-matter jurisdiction may be challenged at any time by the parties or by the
 court sua sponte." Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004) (citing
 Fanning. Phillips & Molnar v. West, 160 F.3d 7 17, 720 (Fed. Cir, I 998)); see also
 Metabolite Labs. Inc. v. Lab. Corp. of Am. Holdines, 370 F.3d 1354,1369 (Fed. Cir.
 2004) ("Subject matter jurisdiction is an inquiry that this court must raise sua sponte,
 even where, as here, neither party has raised this issue."). "In deciding whether there is
 subj ect-matter jurisdiction, the allegations stated in the complaint are taken as true and
jurisdiction is decided on the face of the pleadings." Folden, 379 F.3d at 1354 (internal
 quotations omitted).

         Complaints filed by pro se plaintiffs are often held to "less stringent standards than
 formal pleadings drafted by lawyers," Haines v. Kemer, 404 U.S. 519,520 (1972); see
 Vaizburd v. United States, 384 F.3d 1278, 1285 n.8 (Fed. Cir.2004) (stating that
pleadings drafted by pro se parties "should . . . not be held to the same standard as
 [pleadings drafted by] parties represented by counsel"). However, pro se plaintiffs must
 still meet jurisdictional requirements. Bernard v. United States, 59 Fed. Cl.497,499
 (2004), aff d, 98 F. App'x 860 (Fed. Cir. 2004); see also Kelley v. Dep't of Labor, 812
 F.2d 1378, 1380 (Fed. Cir. 1987) ("[A] court may not similarly take a liberal view of [a]
jurisdictional requirement and set a different rule for pgq !e litigants only."). If the court
 determines that it does not have subject matter jurisdiction, it must dismiss the claim.
 Rules of the United States Court of Federal Claims (RCFC) l2(hX3).




2     For the limited purpose of addressing the court's jurisdiction, plaintiff s motion to
proceed in forma pauperis is GRANTED. The Clerk will file the complaint with no
filine fee.
        The Tucker Act provides for this court's jurisdiction over "any claim against the
United States founded either upon the Constitution, or any Act ofCongress or any
regulation of an executive department, or upon any express or implied contract with the
United States, or for liquidated or unliquidated damages in cases not sounding in tort."
28 U.S.C. $ 1a91(a)(l) (2012). A plaintiff must "identifu a substantive right for money
damages against the United States separate from the Tucker Act itself' for the court to
exercise jurisdiction over a claim. Todd v. United States, 386 F.3d 1091, 1094 (Fed. Cir.
2004). The substantive law allegedly violated must "'fairly be interpreted as mandating
compensation by the Federal Government."' United States v. Navaj o Nation, 556 U.S.
287 , 290 (2009) (quoting United States v. Testan ., 424 U .S. 392, 400 ( 1976)).

III.   Discussion

       As   apreliminary matter, the court addresses plaintiff s r€quest to appoint counsel.
In general, the constitutional right to appointed counsel is limited to criminal cases.
Taylorv. Merit Sys. Prot. Bd.,527 F. App'x 970, 972(Fed. Cir.2013). In a civil case
such as this, the right to counsel attaches "only when an indigent party's liberty is
potentially threatened." Id. (citing Pitts v. Shinseki, 700 F.3d 1279,1283 (Fed. Cir
2012)). "[T]he right to counsel [in civil proceedings] is highly circumscribed, and has
been authorized in exceedingly restricted circumstances." Lariscey v. United States, 861
F .2d 1267 , 1270 (Fed. Cir. 1988).


        Mr. McNaughton brings suit in this court for money damages. Compl. 3 (seeking
$20 million in damages). The court detects no potential threat to plaintiff s liberty in
relation to his suit here. There is no authority for the appointment of counsel under these
circumstances. Plaintiff s motion requesting the appointment of counsel is DENIED.

        Moreover, for the reasons set forth below, plaintiff s complaint must be dismissed
for lack of subject matter jurisdiction pursuant to RCFC l2(hX3), and the court finds that
a transfer of plaintiffs case to another federal court is not appropriate.

       A.       The Court Does Not Have Jurisdiction over Plaintiff s Claims

        Plaintiff appears to allege that this court's jurisdiction over his claims arises out of
the court's physical proximity to buildings in which DOJ personnel work. Compl. 1.
Plaintiff, however, misunderstands the court's jurisdiction. While it is true that the Court
of Federal Claims has national jurisdiction over claims that fall within its jurisdiction, the
court's jurisdiction is limited to certain types of suits against the federal govemment for
money damages. See 28 U.S.C. $ 1a91(a)(1).

       Plaintiff s particular allegations are not easy to discem. Plaintiff
                                                                      seems to assert
that the Niagara County Court and the DOJ have committed acts of negligence and
defamation that have harmed him. See Compl. 2-3. Plaintiff also requests that the court
hold a Niagara County Court judge in contempt. Id. at 6.
          This court does not have jurisdiction to entertain causes ofaction for negligence or
defamation as those claims sound in tort. 28 U.S.C. $ 1a91(a)(l) (explicitly excluding
tort claims from this court's jurisdiction); see also Keene Corp. v. United States, 508 U.S.
200,214 (1993) ("[T]ort cases are outside the jurisdiction ofthe Court ofFederal Claims
. . . ."); New Am. Shipbuilders v. United States,871F.2d 1077, 1079 (Fed. Cir. 1989)
("If the govemment misconduct alleged was tortious, jurisdiction is not granted the
Claims Courti under the Tucker Act.") (footnote added). Moreover, to the extent that
plaintiff alleges other violations of law by either state or local authorities, including the
Niagara County Court judge, this court does not have jurisdiction over such claims. The
United States is the only proper defendant in this court. 28 U.S.C. $ 1491(a).

         The court also lacks authority to adjudicate claims against individual federal
 officers such as DOJ officials. "The Tucker Act grants the Court of Federal Claims
jurisdiction over suits against the United States, not against individual federal officials."
 Brown v. United States, 105 F.3d 621,624 (Fed. Cir. 1997) (citing 28 U.S.C. $ la91(a)).
 "'[I]f the relief sought is against others than the United States, the suit as to them must be
 ignored as beyond the jurisdiction of the court."' Pikulin v. United States, 97 Fed. Cl. 71,
 75 (201l) (quoting United States v. Sherwood, 312 U.S. 584, 588 (l9al)); Stephenson v.
 United States, 58 Fed. Cl. 186, 190 (2003) ("[C]laims against various individual officials
 in their personal and professional capacities cannot be entertained in this court.").
 Therefore, to the extent plaintiffbrings claims against federal officials, the court cannot
 consider those claims.

       Plaintiff  complaint might also be interpreted as containing a request for
                   s
reconsideration of either his criminal conviction in Niagara County Court or of the
Supreme Court's denial ofplaintiffs request for rehearing. See Compl. 3-4. This court
does not have jurisdiction to review decisions ofstate courtjudges or to review the
proceedings conducted therein. See Hernandez v. United States, 96 Fed. Cl. 195,203
(20 10) ("This court does not have jurisdiction to review the decisions of [the] state court
ftudge] who presided over plaintiff s criminal case. . . ."); Landers v. United States, 39
Fed. Cl. 297,301 (1997). This court likewise does not have jurisdiction to review
determinations of the Supreme Court of the United States, the highest court in the nation.
See Hicks v. United States, No. 10-793, 201I WL 3319563, at
                                                                  *3 (Fed. Cl. Aug. 1, 2011)
("[T]he court has no jurisdiction to review decisions ofother courts . . . let alone
decisions by the nation's highest court . . . .").



'      The Claims Court was the predecessor to the Court of Federal Claims. See Kalick
v. United States, 109 Fed. Cl. 551, 559 n.8 ("Congress renamed the [Claims Court] the
United States Court of Federal Claims by the Federal Courts Administration Act of 1992,
Pub. L. No. 102-572, $ 902, 106 Stat. at 4516." (quoting Minesen Co. v. McHugh, 671
F.3d 1332, 134r n.2 (Fed. Cir. 2012))).
     For the foregoing reasons, plaintiff s complaint must be dismissed pursuant to
RCFC 12(h)(3) for lack ofsubject matterjurisdiction. See RCFC l2(hX3).

      B.      Transfer of the Case to Another Court Is Not Appropriate

        The court now considers whether "it is in the interest ofjustice" to transfer
plaintiff s complaint to another court of the United States under 28 U.S.C. $ 1631. See
Tex. Peanut Farmers v. United States, 409 F.3d 1370, 1374-75 (Fed. Cir. 2005) (stating
that the Court ofFederal Claims should consider whether transfer is appropriate once the
court has determined that it lacks jurisdiction). Section l63l states in pertinent part:

       Whenever a civil action is filed in a court as defined in section 610 of this
       title . . . and that court finds that there is a want ofjurisdiction, the court
       shall, if it is in the interest ofjustice, transfer such action . . . to any other
       such court in which the action . . . could have been brought at the time it
       was filed or noticed . . . .

28 U.S.C. $ 1631; see 28 U.S.C. $ 610 (defining courts as "courts of appeals and district
courts of the United States, the United States District Court for the District of the Canal
Zone, the District Court of Guam, the District Court of the Virgin Islands, the United
States Court of Federal Claims, and the Court of Intemational Trade"). "The phrase 'if it
is in the interest ofjustice' relates to claims which are nonfrivolous and as such should be
decided on the merits." Galloway Farms. Inc. v. United States, 834 F.2d 998, 1000 (Fed.
Cir. 1987); see id. (stating that "[f]rivolous claims include spurious and specious
arguments") (internal quotations omitted). "A decision to transfer rests within the sound
diJcretion of ihe transferor court, and the court may decline to transfer the case '[i]fsuch
transfer would nevertheless be futile given the weakness of plaintiff s case on the
merits."'Spencerv.UnitedStates,98Fed.Cl.349,359(2011)(quotingFaulknerv'
United States, 43 Fed. C\.54,56 (1999)) (internal quotation marks omitted).

        Because the court can discem no identifiable nonfrivolous cause of action that
would potentially have merit in another court, transfer of plaintiff s complaint is not in
the interest ofjustice.

IV.    Conclusion

        For the foregoing reasons, plaintiff s motion to proceed in forma oauperis is
GRANTED, and his motion for the appointment of counsel is DENIED. Moreover, the
court finds that it lacks jurisdiction over plaintiff s claims. The Clerk of Court is directed
to DISMISS plaintiff s complaint for lack of jurisdiction. The Clerk of Court will enter
judgment for defendant. No costs.

       IT IS SO ORDERED.



                                                                                      'll.'
                                                 ATRICIAE, CAMPB